*651Opinion by
Dowdell, J.
*650Judgment was rendered by the circuit court of Mobile county against the appellant on his answer as garnishee, and from this judgment the present appeal is taken. The appellee, James McDonnell Company, as a creditor of the Hollinger Manufacturing Company, sued out an attachment against the latter, which was executed in part by writ of garnishment served on appellant Brady as a debtor of said Hollinger Manufacturing Company. The garnishee answered in -writing, and, also, orally upon the demand of the plaintiff. The answer of garnishee denied the indebtedness, and, also, disclosed the following facts: That he was a stockholder in the Hollinger Manufacturing Company, a corporation, and was its secretary and treasurer and the bookkeeper of the concern; that shortly before the attachment was sued ofit, he was paid by the defendant corporation $520 on his salary, it being at the time indebted to him on his salary account, something over a thousand dollars. At the time of this payment, the defendant corporation was insolvent, being indebted to a number of creditors, including the plaintiff in attachment. The bona fides of the indebtedness of the defendant corporation to *651Brady is not questioned. The sole question being as to the right of an insolvent corporation to prefer one of its officers, who is also a stockholder, being a creditor of the company, over its other creditors.
This question has been determined in the affirmative by this court in the case of Corey v. Wadsworth, 118 Ala. 488.
Under the authority of that case, the judgment against the garnishee is reversed and the cause remanded.